                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

EVERICK L. MONK, ADC #104809                                                         PLAINTIFF

v.                               Case No. 5:19-cv-00109-KGB

ARKANSAS DEPARTMENT OF CORRECTION                                                  DEFENDANT

                                            ORDER

       Before the Court is the Recommended Disposition submitted by United States Magistrate

Judge Beth Deere (Dkt. No. 4). In her Recommended Disposition, Judge Deere recommends that

plaintiff Everick L. Monk’s claims be dismissed without prejudice. No objections have been filed,

and the deadline for filing objections has since passed. After careful consideration, the Court

adopts the Recommended Disposition in its entirety as this Court’s findings of fact and conclusions

of law (Dkt. No. 4). The Court dismisses Mr. Monk’s claims without prejudice.

       It is so ordered this 22nd day of January, 2020.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
